DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) / (a)(2) as being anticipated by Gu (KR10189154).  An English machine translation of Ha (KR10189154) is included with the Notice of Reference Cited (PTO-892).
With respect to the limitations of claim 1, Gu teaches a counter-top cooking appliance (title) comprising: an electric powerhead (Figs 1-5, heating unit 220, 0013) having a heat source (lamp heater 225, 0013) and a fan therein (fan 226, 0013); an enclosure (lid 230, 0013) for supporting the powerhead (220) and creating a cooking space to be heated within the enclosure; a base unit (main body 100, 0011) to support the enclosure (230); and an electric grilling plate (Figs 2-4, container 130 having internal grate not labeled, heat conduction plate 120, heat line 122, 0024) positioned within the cooking space below the powerhead (220).
With respect to the limitations of claims 2, 3, 4, 7 and 8, Gu teaches the powerhead and grilling plate are separately powered (0029, 0066, 0067, 0074); the powerhead and grilling plate are separately controlled (0029, the temperature controller 114 may be separately provided to control the temperatures of the heating wire 122 and the lamp heater 225, respectively); the electric powerhead cooks food by convection heating simultaneously to the electric grilling plate cooking by direct heating of the food (0017, 0065, 0082); the electric grilling plate further comprises a plurality of legs (Figs 2-4, grate not labeled having a plurality of feet) to elevate the grilling plate within the cooking space; the grilling plate is configured to provide direct heat to food during cooking (Figs 2-4, container 130 having internal grate not labeled, heat conduction plate 120, heat line 122, 0024)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being obvious over Gu (KR10189154) as applied to claim 1, further in view of Scott (US 5,036,180).
With respect to the limitations of claims 5 and 8, Gu teaches the electric grilling plate comprises a food grate (Figs 1-4, container 130 having internal grate not labeled, heat conduction plate 120, heat line 122, 0024) for supporting food items and an electric heat element (heat conduction plate 120, heat line 122).  Gu discloses the claimed invention except for the electric heat element in direct contact with the food grate; explicitly showing the grilling plate is configured to provide direct heat to food during cooking.
However, Scott discloses the electric heat element (Figs 1-4, heating element 29, Col 2) in direct contact (Col 1, Lines 55-60) with the food grate (panel 20, Col 2); the grilling plate is configured to provide direct heat (Col 1, Lines 55-60) to food during cooking is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the cooking appliance of Gu having a food grate and heating element with the electric heat element in direct contact with the food grate; explicitly showing the grilling plate is configured to provide direct heat to food during cooking of Scott for the purpose of providing a known grilling plate and electric heating element configuration that imparts heat directly to the grate (Col 1, Lines 55-60), thereby improving the overall heating efficiency of the grilling plate. 

Claim 6 is rejected under 35 U.S.C. 103 as being obvious over Gu (KR10189154) in view of Scott (US 5,036,180) as applied to claims 1 and 5, further in view of Lau (US 6,262,399).
With respect to the limitations of claim 6, Gu in view of Scott discloses the claimed invention except for the electric grilling plate further comprises a detachable thermostatic temperature control.  However, Lau discloses the electric grilling plate (Figs 1-4, 7, 8, cooking or grilling plate 2, Col 3) further comprises a detachable thermostatic temperature control (detachable heating controller 9, Col 3) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the cooking appliance of Gu in view of Scott having an electric grilling plate silent to a detachable thermostatic temperature control with the electric grilling plate further comprises a detachable thermostatic temperature control of Lau for the purpose of providing a known detachable temperature control configuration that allows the rest of the grill to be cleaned and washed without the risk of damage to the main electrical components (Col 3, Lines 17-22).

Claim 7 is rejected under 35 U.S.C. 103 as being obvious over Gu (KR10189154) in view of Scott (US 5,036,180) as applied to claims 1 and 5, further in view of Cha (US 6,747,250).
With respect to the limitations of claim 7, Gu discloses the claimed invention except for explicitly showing the grilling plate further comprises a plurality of legs to elevate the grilling plate within the cooking space.  However, Cha discloses the grilling plate (Figs 1-3, cooking rack 16, Col 3) further comprises a plurality of legs (support legs 48, Col 4) to elevate the grilling plate within the cooking space is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the cooking appliance of Gu in view of Scott having a grilling plate silent to a plurality of legs with the grilling plate further comprises a plurality of legs to elevate the grilling plate within the cooking space of Cha for the purpose of providing a known leg configuration that supports the grilling plate in an elevate position (Col 4, Lines 1-5), thereby improving the overall air circulation and cooking efficiency of the device.  
Claims 9, 10, 12 and 13 are rejected under 35 U.S.C. 103 as being obvious over Gu (KR10189154) in view of Lau (US 6,262,399).
With respect to the limitations of claims 9, 10, 12 and 13, Gu teaches an electric grilling plate (Figs 1-4, container 130 having internal grate not labeled, heat conduction plate 120, heat line 122, 0024) for an appliance, the plate comprising: an upper grate (container 130 having internal grate not labeled) configured for direct contact with food items; a heating element (heat conduction plate 120, heat line 122, 0024) positioned below the upper grate; the grilling plate (container 130 having internal grate not labeled) is configured to provide direct heat to food during cooking; the grilling plate is configured to be positioned within a convection cooking appliance (Figs 1-5, heating unit 220, lamp heater 225, fan 226, 0013).  Gu discloses the claimed except for the heating element is in contact with the upper grate; a power source connector attached to the heating element; and a detachable power cord having one end configured to connect to the power source connector and another end configured for connection to an AC power source; further comprising a thermostatic controller connected to the power source connector for controlling power to the heating element; the grilling plate is configured to provide direct heat to food during cooking.
However, Lau discloses the heating element is in contact with the upper grate (an electric heating element, which is not visible in the figures, is integrally cast inside the cooking plate 2, Col 3, Lines 12-16); a power source connector (Figs 1, 2, connecting portion of cooking plate 2 that connects to pin 10 of thermostatic controller 9) attached to the heating element; and a detachable power cord (Figs 1-4, 7, 8, detachable heating controller 9, Col 3, having not shown power cord) having one end configured to connect to the power source connector and another end configured for connection to an AC power source (Col 4, Lines 4-15); further comprising a thermostatic controller (temperature control switch 8, Col 4) connected to the power source connector for controlling power to the heating element; the grilling plate is configured to provide direct heat to food during cooking (Col 3, Lines 12-16) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the cooking appliance of Gu having an electric grilling plate silent to a detachable thermostatic temperature control and attached heating element with the heating element is in contact with the upper grate; a power source connector attached to the heating element; and a detachable power cord having one end configured to connect to the power source connector and another end configured for connection to an AC power source; further comprising a thermostatic controller connected to the power source connector for controlling power to the heating element; the grilling plate is configured to provide direct heat to food during cooking of Lau for the purpose of providing a known detachable temperature control configuration that allows the rest of the grill to be cleaned and washed without the risk of damage to the main electrical components (Col 3, Lines 17-22) and a known heating element configuration that imparts heat directly to the grate, thereby improving the overall heating efficiency of the grilling plate

Claim 11 is rejected under 35 U.S.C. 103 as being obvious over Gu (KR10189154) in view of Lau (US 6,262,399) as applied to claim 9, further in view of Cha (US 6,747,250).
With respect to the limitations of claim 11, Gu discloses the claimed invention except for explicitly showing the grilling plate further comprises a plurality of legs to elevate the grilling plate within the cooking space.  However, Cha discloses the grilling plate (Figs 1-3, cooking rack 16, Col 3) further comprises a plurality of legs (support legs 48, Col 4) to elevate the grilling plate within the cooking space is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the cooking appliance of Gu in view of Lau having a grilling plate silent to a plurality of legs with the grilling plate further comprises a plurality of legs to elevate the grilling plate within the cooking space of Cha for the purpose of providing a known leg configuration that supports the grilling plate in an elevate position (Col 4, Lines 1-5), thereby improving the overall air circulation and cooking efficiency of the device.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745. The examiner can normally be reached Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        9/22/2022